UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-4389



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


JAMES THOMAS HANCOCK,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. James A. Beaty, Jr., Chief
District Judge. (1:06-cr-00-206)


Submitted:   December 17, 2007         Decided:     December 28, 2007


Before WILKINSON, TRAXLER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Milton B. Shoaf, Salisbury, North Carolina, for Appellant. Anna
Mills Wagoner, United States Attorney, David P. Folmar, Jr.,
Assistant United States Attorney, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             James Thomas Hancock was convicted by a jury of bank

robbery, in violation of 18 U.S.C. §§ 2, 2113(a) (2000); bank

robbery with a dangerous weapon, in violation of 18 U.S.C. §§ 2,

2113(d)   (2000);     and   brandishing      a    firearm   during   a   crime    of

violence, in violation of 18 U.S.C. § 2 (2000), 18 U.S.C.A.

§§ 924(c)(1)(A)(ii), 924(c)(1)(B)(I) (West 2000 & Supp. 2007).                    On

appeal,      he   challenges     the   district      court’s   denial     of     his

suppression motion and the imposition of a 174-month sentence of

imprisonment.       We affirm.

             This court reviews the factual findings underlying the

denial of a motion to suppress for clear error and the legal

conclusions de novo.        United States v. Johnson, 400 F.3d 187, 193

(4th Cir. 2005).        The evidence is construed in the light most

favorable to the prevailing party below. United States v. Seidman,

156 F.3d 542, 547 (4th Cir. 1998).               The question of voluntariness

turns   on    the   “totality    of    the   circumstances,”     including       the

“characteristics of the defendant, the setting of the interview,

and the details of the interrogation.”               United States v. Pelton,

835 F.2d 1067, 1071 (4th Cir. 1987).               A statement will be deemed

involuntary if the accused’s will has been “overborne” or his

“capacity for self-determination critically impaired.”                   Id.

             We find that the district court did not err in denying

Hancock’s suppression motion.            We have recognized that truthful


                                       - 2 -
statements about the accused’s predicament are not the type of

“coercion” that renders his statement involuntary. See Pelton, 835

F.2d at 1072-73.      Here, the investigator’s reference to Hancock’s

mother was not a threat, but rather a true statement about his

mother’s predicament.* The statement was not sufficiently coercive

to   overbear   Hancock’s     will   or   impair   his   capacity   for    self-

determination.

             We further find that the district court properly applied

the Sentencing Guidelines and considered the relevant sentencing

factors before imposing the 174-month sentence under 18 U.S.C.A.

§ 3553(a) (West 2000 & Supp. 2007).               We therefore conclude the

sentence imposed was reasonable. See United States v. Johnson, 445

F.3d 339, 341 (4th Cir. 2006); Rita v. United States, 127 S. Ct.

2456,     2462-69   (2007)   (upholding    presumption    of   reasonableness

accorded     within-guidelines       sentence).    Accordingly,     we    affirm

Hancock’s sentence.

             We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                         AFFIRMED




      *
      Significantly, Hancock does not challenge the veracity of the
investigator’s statement about his mother.

                                      - 3 -